 


 HR 3383 ENR: To designate the flood control project in Sedgwick County, Kansas, commonly known as the Wichita-Valley Center Flood Control Project, as the “M.S. Mitch Mitchell Floodway”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3383 
 
AN ACT 
To designate the flood control project in Sedgwick County, Kansas, commonly known as the Wichita-Valley Center Flood Control Project, as the M.S. Mitch Mitchell Floodway. 
 
 
1.DesignationThe flood control project in Sedgwick County, Kansas, commonly known as the Wichita–Valley Center Flood Control Project, shall be known and designated as the M.S. Mitch Mitchell Floodway.  2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the flood control project referred to in section 1 shall be deemed to be a reference to the M.S. Mitch Mitchell Floodway.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
